Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1, 4 and 9 are currently under examination. No claim is amended. Claims 2-3, 5-8 and 10-29 have been cancelled. 
Previous Grounds of Rejection
Regarding claims 1, 4 and 9, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Bernard et al. (US 2004/0030085 A1) stands.
Previous Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bernard et al. (US 2004/0030085 A1).
Regarding claim 1, Bernard et al. teach a trimerization catalyst for isocyanate comprising alkaline acetate (applicant’s trimerization catalyst compound), a biuret-HET compound having the formula (II) as shown below (applicant’s inhibitor compound having a carboxamide group) obtained from isocyanate R-NCO (R=H, C1-C4 alkyl, etc.)([0028])(Applicant’s R7-NCO) and a compound having the formula (I) (applicant’s R6-CO-NH2) ([0007]-[0044], claims 1-14):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As we see above, the biuret-HET compound having the formula (II) taught by Bernard et al. corresponds to the instant claimed inhibitor R6-CO-NH-CO-NH-R7, except R7 is a hydrogen atom.
Although Bernard et al. do not specifically disclose R7 as a hydroxy, ether, carboxyl, halogen, isocyanate and amine substituted hydrocarbon group as per applicant claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include R7 as hydroxy, ether, carboxyl, halogen, isocyanate and amine substituted hydrocarbyl group as the instant claim because it is obvious variants. 

In the Response to Election/Restriction on 05/16/2016, Applicant elected a group compound having the functional group of –CO-NH-CO-.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
In this case, the examiner found a trimerization catalyst comprising a compound having the functional group of –CO-NH-CO-( Bernard’s biuret-HET species having the formula (II) as discussed above), they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species, wherein R7 is substituted hydrocarbyl group.
A molar ratio of anionic type in a nitrogenous cyclic compound/anionic catalyst is between 0.1 and 10, which overlaps the instant claimed ranges.
The references differ from Applicant's recitations of claims by not disclosing identical ranges (>1). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
[1] 
A product-by-process limitation of “...one or more inhibitor compounds having the structure R6-CO-NH-CO-NH-R7 obtained by …” of claim 1 is noted. It is considered while the product of the reference is made by a different process, the product made and disclosed is the same as being claimed. See "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
Regarding claim 4, as discussed above, the alkali salts taught by Bernard et al. comprises alkali ([0044]). It is known it includes the elected sodium acetate.
.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 12/01/2020, with respect to claims 1, 4 and 9, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argue While the Examiner asserts that it would have been obvious to one skilled in the art to modify R, from hydrogen to the functional groups claimed by the Applicant, the Examiner has not provided any type of explanation or rationale as to why one skilled in the art would even be motivated to make such a modification. The only rationale offered is that such a modification would have been obvious because it is just obvious. "Deficiencies of references cannot be saved by appeals to "common sense" and "basic knowledge" without any evidentiary support. In re Zurko, 258 F.3d 1379 (Fed. Cir. 2001). Moreover, the Federal Circuit stated that "conclusory statements... do not fulfill the agency's obligation... "Common knowledge and common sense," even assumed to derive from the agency's expertise, do not substitute for authority when the law requires authority... The Board... must set forth the rationale on which it relies." In re Lee, 277 F.3d 1338 (Fed. Cir. 2002) (Remarks, page 4).
The Office respectfully disagrees. As set forth in the previous office action dated on 09/18/2020, in the previous office action of Requirements for Restriction/Elections 
In the Response to Election/Restriction on 05/16/2016, Applicant elected a group compound having the functional group of –CO-NH-CO-.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
In this case, the examiner found a trimerization catalyst comprising a compound having the functional group of –CO-NH-CO-( Bernard’s biuret-HET species having the formula (II) as discussed below), they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species, wherein R7 is substituted hydrocarbyl group.
Bernard et al. teach a trimerization catalyst for isocyanate comprising alkaline acetate (applicant’s trimerization catalyst compound), a biuret-HET compound having the formula (II) as shown below (applicant’s inhibitor compound having a carboxamide group) obtained from isocyanate R-NCO (R=H, C1-C4 alkyl, etc.)([0028])(Applicant’s R7-NCO) and a compound having the formula (I) (applicant’s R6-CO-NH2) ([0007]-[0044], claims 1-14):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As we see above, the biuret-HET compound having the formula (II) taught by Bernard et al. corresponds to the instant claimed inhibitor R6-CO-NH-CO-NH-R7, except R7 is a hydrogen atom.
Although Bernard et al. do not specifically disclose R7 as a hydroxy, ether, carboxyl, halogen, isocyanate and amine substituted hydrocarbon group as per applicant claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include R7 as hydroxy, ether, carboxyl, halogen, isocyanate and amine substituted hydrocarbyl group as the instant claim because it is obvious variants. 

The references differ from Applicant's recitations of claims by not disclosing identical ranges (>1). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Since Bernard et al. teach all of the claimed reagents including the biuret-HET formula (II) and alkaline acetate, and trimerization catalyst composition, the physical properties of the biuret-HET having the functional group of –CO-NH-CO- (i.e., inhibiting properties towards the trimerization catalyst, etc.) would necessarily follow as set forth in MPEP 2112.01(II).[1] 
A product-by-process limitation of “...one or more inhibitor compounds having the structure R6-CO-NH-CO-NH-R7 obtained by …” of claim 1 is noted. It is considered while the product of the reference is made by a different process, the product made and disclosed is the same as being claimed. See "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be 
As such, the rejection of claim 1 as set forth in the office action mailed 09/18/2020, is proper and stands.
The rejection for the remaining claims 4 and 9, were either directly or indirectly dependent thereon stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
        
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).